[Cite as In re K.B., 2014-Ohio-3490.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


IN RE: K.B.                                  :       JUDGES:
                                             :
                                             :       Hon. William B. Hoffman, P.J.
                                             :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
                                             :
                                             :       Case No. 14-CA-29
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Fairfield County
                                                     Court of Common Pleas, Juvenile
                                                     Division, Case No. AB-2013-51



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    August 12, 2014



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant-D.C.

BRITTANY J. KAROCKI                                  JESSICA L. MONGOLD
Assistant Prosecuting Attorney                       123 S. Broad Street, Ste. 206
239 W. Main Street, Ste. 101                         Lancaster, OH 43130
Lancaster, OH 43130

Guardian Ad Litem

Jacob P. Ort
13297 Rustic Drive NW
Pickerington, OH 43147
Fairfield County, Case No.14-CA-29                                                    2




Baldwin, J.

      {¶1}    Appellant D.C. appeals a judgment of the Fairfield County Common Pleas

Court, Juvenile Division, awarding permanent custody of her daughter K.B. to appellee

Fairfield County Child Protective Services.

                            STATEMENT OF FACTS AND CASE

      {¶2}    K.B. was born on February 14, 2013. She was found to be dependent and

placed in the temporary custody of appellee on May 30, 2013. Appellant did not comply

with her case plan, which addressed concerns with substance abuse, parenting skills,

stable employment, and stable housing. Appellant only visited K.B. once during the

pendency of the case.

      {¶3}    Appellee filed a motion for permanent custody on October 1, 2013. The

permanent custody hearing was originally scheduled for November 13, 2013, and

continued to February 6, 2014 because service was not effectuated upon appellant. On

February 4, 2014, appellant filed a motion to continue, stating that a family member had

stepped forward seeking placement but appellee had refused to investigate the family

member because she stepped forward too late.        Appellant argued that the hearing

should be continued to allow for consideration of a less restrictive placement option.

The court overruled the motion.

      {¶4}    The case proceeded to a permanent custody hearing on February 6,

2014. Appellant did not appear at the hearing. Counsel for appellant renewed the

motion to continue, arguing that the maternal grandmother sought placement of the

child and appellee had not investigated this placement. The maternal grandmother did
Fairfield County, Case No.14-CA-29                                                     3


not appear at the hearing. The court again overruled the motion to continue, finding that

the maternal grandmother was given the option to be a possible placement for K.B.

when the case began, but she chose not to be considered. The court further noted that

neither appellant nor the maternal grandmother were present for trial. The court found

that the need for permanency for K.B. was the priority of the court, and overruled the

motion to continue. Following the hearing at which neither parent appeared, the court

granted the motion for permanent custody.

      {¶5}   Appellant assigns a single error on appeal:

      {¶6}   “THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY

PLACING THE MINOR CHILD IN THE PERMANENT CUSTODY OF FAIRFIELD

COUNTY CHILD PROTECTIVE SERVICES WITHOUT ALLOWING FOR AN

INVESTIGATION OF A FAMILY MEMBER WHO MAY HAVE PROVIDED A LESS

RESTRICTIVE PLACEMENT.”

      {¶7}   Appellant argues that the court erred in overruling her motion to continue

so that appellee could investigate the maternal grandmother as a potential placement

for K.B.

      {¶8}   “The grant or denial of a continuance is a matter which is entrusted to the

broad, sound discretion of the trial judge.” State v. Unger, 67 Ohio St.2d 65, 67, 423

N.E.2d 1078 (1981). Therefore, an appellate court must not reverse a trial court's

decision to deny a motion for continuance unless it finds that the trial court abused its

discretion. Id. The term “abuse of discretion” implies that the court's attitude is

unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).
Fairfield County, Case No.14-CA-29                                                   4


      {¶9}    The agency does not have a statutory duty to investigate a relative for

placement before seeking permanent custody. In re K.M.D., 4th Dist. Ross App. No.

11CA3289, 2012-Ohio-755, ¶1. In the instant case, the agency did contact the maternal

grandmother at the start of the case, but she was not willing to be considered for

placement at that time. Appellant filed her motion to continue just two days before the

permanent custody hearing was scheduled. Further, neither appellant nor her mother

appeared for the hearing.       Appellee represented to the court that grandmother

contacted the agency two weeks before the hearing regarding the possibility of

placement, and appellee informed her that if the motion for permanent custody was

granted, she could apply for consideration for adoption. The court did not abuse its

discretion in overruling the motion to continue.

      {¶10}   The assignment of error is overruled.     The judgment of the Fairfield

County Common Pleas Court is affirmed.             Costs are assessed to appellant.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.